Defendants review by certiorari an order of the department of labor and industry refusing to stop plaintiff's compensation.
March 14, 1929, plaintiff was injured while in the employ of Stevens  Wood, Inc. An agreement was entered into to pay plaintiff $18 a week during the period of disability. Compensation was paid plaintiff to January 16, 1930. January 23, 1930, a petition was filed to stop compensation, upon the hearing of which, before a deputy commissioner, compensation was ordered stopped, which order was reversed by the department.
Two questions are presented: It is claimed that inasmuch as the application to the department of labor and industry to review the order of the deputy commissioner was signed by plaintiff's wife and no application for review was filed, signed by plaintiff or his attorney, until after the lapse of the statutory period, the department of labor and industry was without jurisdiction to enter the order complained of. The authority of plaintiff's wife to sign the application for review was not questioned at the hearing. Had it been, her authority might have been established. The question cannot be here raised for the first time. It is claimed the evidence *Page 226 
does not sustain the findings of the department. There was evidence to sustain the findings. The department's order is affirmed, with costs.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.